Citation Nr: 1819646	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  The Veteran died in August 2005; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The issue on appeal was previously remanded in January 2017.


FINDINGS OF FACT

1.  The Veteran died in August 2005.  The immediate cause of death listed on his death certificate is respiratory failure due to metastatic renal cell carcinoma; no other conditions were listed as contributing to death.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

4.  Renal cell carcinoma did not have its onset in service and is not shown to be causally or etiologically related to the Veteran's active service; renal cell carcinoma did not manifest within one year after discharge from service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VA medical opinion was provided in February 2017.  The VA medical examiner took into consideration the totality of the record, including the medical articles submitted by the appellant.  The Board notes that the appellant's representative has contended that the medical opinion should have been rendered by an oncologist, and not a doctor of osteopathic medicine.  The Board finds that the examiner who rendered the February 2017 opinion was sufficiently qualified to provide an adequate medical opinion.  Notably, a Doctor of Osteopathic Medicine is a fully trained physician able to provide all aspects of healthcare to patients and can practice in all medical specialties.  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "any challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Federal Circuit explained that requiring specific reasons to challenge a VA examiner's expertise is necessary because "[u]nless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications."  Id.  The Veteran and his representative have not made any specific allegations against the particular qualifications of the VA examiner.  Merely alleging that a doctor of osteopathic medicine may not be qualified to evaluate the Veteran's disability does not amount to specific reasons to challenge the VA examiner's qualifications.  

Neither the appellant nor her representative has advanced any additional procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312 (a).  To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability. 

Service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307 (a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, to include ischemic heart disease.  See 38 C.F.R. § 3.309 (e).  This presumption is specifically limited to those diseases listed.  Id.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure (Agent Orange) may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.

Service connection may also be presumed for certain chronic diseases, including malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  
38 C.F.R. § 3.303 (b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran died in August 2005, and his widow, the appellant, contends that her husband's death should be considered due to service-connected disability.  See appellant's December 2012 VA form 9.  At the time of the Veteran's death, he had no service-connected disabilities, but his widow contends that the Veteran died of complications associated with renal cell carcinoma, which she claims can be attributed to the Veteran's exposure to Agent Orange during his service in Vietnam. VA has previously conceded the Veteran was exposed to Agent Orange during his service in Vietnam.  See August 2011 rating decision.

The Veteran's service treatment records are of record and are silent for any mention of any renal cell carcinoma or any other renal condition in service.  

Post-service private treatment records from Kaiser Permanente show that the Veteran was diagnosed with renal cell carcinoma in approximately 1990, more than 17 years following service separation.  These private treatment records indicate that the Veteran's renal cancer metastasized into his lungs as well as the lymph nodes of the pelvis and lungs in 2000.

The appellant submitted some medical Internet articles in December 2012.  These articles, entitled Agent Orange Linked to Kidney Cancer: Study, and Agent Orange Found Linked to Kidney Cancer, indicate that researchers at the VA Medical Center in Shreveport, Louisiana examiner the records of 297 patients diagnosed with kidney cancer between 1987 and 2009.  Of these patients 13 (4%) ranging in age from 39 to 63 years at time of presentation claimed exposure to Agent Orange.  Eleven of the patients underwent surgical treatment.  The study authors reviewed age at presentation tumor size side of lesion pathology and survival in the 10 patients with documented exposure to Agent Orange for which pathology reports were available.  The ultimate conclusion was that further research was needed to determine whether exposure to these chemicals should be considered a risk factor for kidney cancer.

The Board has carefully reviewed these articles; however, although these articles discuss a possible link between kidney cancer and Agent Orange exposure, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Moreover, the medical articles indicated that further research was required to determine whether exposure to Agent Orange should be considered a risk factor for kidney cancer.  

Pursuant to the Board's remand, a medical opinion was obtained in February 2017 and the Veteran's claim was reviewed by the examiner.  The examiner then opined that the Veteran's renal cancer was less likely than not related to service.  In support of this opinion, the examiner indicated that the greatest risk factors for renal cell carcinoma (RCC) were lifestyle-related.  For example, smoking, obesity, and hypertension had been estimated to account for up to 50 percent of all cases.  Occupational exposure to some chemicals such as asbestos, cadmium, lead, chlorinated solvents, petrochemicals and PAH (polycyclic aromatic hydrocarbon) had also been examined by multiple studies with inconclusive results.  Hereditary factors had a minor impact on individual susceptibility with immediate relatives of people with RCC having a two to fourfold increased risk of developing the condition.  In a supplemental medical opinion, the examiner further indicated that the articles submitted by the appellant were news articles and not peer-reviewed scientific studies.  Further, it was noted that The Institute of Medicine had reviewed studies regarding kidney cancer (renal cell carcinoma) and herbicide exposure and had determined that there was inadequate/insufficient evidence to determine whether an association existed.  In other words, the examiner opined that the Veteran's risk factors for developing renal cell carcinoma were the same as that of the general population.

The Board notes that renal cell carcinoma is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e) associated with exposure to herbicide agents.  Thus, presumptive service connection is not warranted. 

Further, the Board finds that service connection for cause of death due to renal cell carcinoma as due to Agent Orange exposure is also not warranted.  In order for a condition to qualify as a service-connected cause of death, it must be shown that the condition contributed substantially or materially to cause death.  Here, the medical determination of death is renal cell carcinoma.  The medical evidence of record, however, does not establish a nexus relationship between the Veteran's renal cell carcinoma and active service, to include Agent Orange exposure with the Veteran's service.  The most probative evidence does not suggest that the cause of the Veteran's death began in military service, or was caused by some event or experience in service.  In addition, there is no evidence of kidney cancer manifesting to a compensable degree within one year of military discharge causing or contributing to the Veteran's death.  The weight of the evidence does not demonstrate a link between his death and military service.  Therefore, service connection for the cause of the Veteran's death is denied since the evidence fails to show it was related to military service.

In assessing the evidence, the Board acknowledges the appellant is competent to provide evidence regarding the symptoms the Veteran exhibited prior to his passing. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology). However, as the appellant's lay statements relate to the etiology of the Veteran's death due to renal cell carcinoma, the Board is unable to accord the appellant's lay statement probative weight because she is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). The appellant has not shown that she has such specialized medical knowledge, training, or expertise.

The appellant also submitted a copy of a Board decisions in the case of another veteran, where service connection was granted for renal cell carcinoma as due to Agent Orange exposure. She contends that there are similarities between the facts of the Veteran's case and the facts of that appeal. However, in that case, positive medical opinions were submitted specifically linking the cancer of that veteran to extrinsic or environmental causes, including Agent Orange exposure.  The grant was based on the presence of that positive medical nexus evidence.  No such opinion has been submitted for this Veteran.

The Board finds that service connection is not warranted on a direct or presumptive basis or based on continuity of symptomatology for the renal cell carcinoma.  It has not been argued, and the medical evidence does not show, that this condition manifested to any degree or was diagnosed during the Veteran's active duty service.  Further, it is uncontroverted that the noted primary cause of death was not present until many years after service.  Indeed, the medical evidence shows the Veteran's renal cancer did not manifest until approximately 17 years following service separation.  As there is no evidence of in-service injury or manifestation within the first post service year, service connection for this disability is not warranted in this case.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As the weight of the competent and probative evidence does not demonstrate a nexus between the Veteran's cause of death and service, the Board finds that service connection for the Veteran's cause of death is not warranted.  Because the preponderance of the evidence is against the claim, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


